IN THE UNITED STATES DISTRICT C()URT
FOR THE DISTRICT OF COLUMBIA

RAVlL MINGAZOV,
Petitioner,

v. Civil Action No. 05-2479 (TFH)

BARACK H. OBAMA,
President of the United States, et al.,

Respondents.

\/\z\J\/\./\_,\./\/`,\/

ORDER
d Upon consideration of the parties’ J0int Motion to Continue August 4, 2016 Motion
Hearing, it is hereby ORDERED that the motion is GRANTED. The hearing on Respondents’
Motion for Rule 60(b) Relief from the Court’s Order of May 13, 2010, which is currently
scheduled for August 4, 2016, is CONTINUED to a date to be determined The parties will

inform the Court if there is a need to reschedule the hearing.

Dated: July 27, 2016  Z(A/
g

THOMAS F. HOGAN d/
United States District JZ e